 1   ETHAN P. DAVIS
     Acting Assistant Attorney General
 2   BRAD P. ROSENBERG
     Assistant Branch Director
     DANIEL RIESS
 3   M. ANDREW ZEE
     Trial Attorneys
 4   U.S. Department of Justice
     Civil Division
 5   1100 L Street, NW
     Washington, D.C. 20005
     Telephone: (202) 353-3098
 6   Fax: (202) 616-8460
 7   Attorneys for Defendants

 8
                                IN THE DISTRICT COURT OF GUAM
                                      TERRITORY OF GUAM
 9

10   KATRINA SCHALLER, by and through her                CASE NO. 1:18-CV-00044
     legal guardians KIMBERLY A. FEGURGUR
     and JOHN A. FEGURGUR,
11
                           Plaintiff,
12
                    vs.
13                                                       NOTICE OF APPEAL
     SOCIAL SECURITY ADMINISTRATION et
     al.,
14
                           Defendants.
15

16
            PLEASE TAKE NOTICE that Defendants Social Security Administration and Andrew
17
     M. Saul, in his official capacity as Commissioner of Social Security, hereby appeal to the United
18
     States Court of Appeals for the Ninth Circuit from (1) the Court’s Order entered on June 19,
19
     2020 denying Defendants’ Motion to Dismiss for lack of jurisdiction, granting Plaintiff’s Motion
20
     for Summary Judgment, and denying Defendants’ Cross Motion for Summary Judgment [ECF
21
     No. 77]; (2) the Clerk’s Judgment entered on June 19, 2020 [ECF No. 78]; and (3) all underlying
22
     decisions on which the Order and Judgment were based.
23

24

                                                     1

                 Case 1:18-cv-00044 Document 80 Filed 08/18/20 Page 1 of 2
 1   Dated: August 18, 2020                     Respectfully submitted,

 2
                                                ETHAN P. DAVIS
 3                                              Acting Assistant Attorney General

                                                BRAD P. ROSENBERG
 4                                              Assistant Branch Director

 5                                               /s/ Daniel Riess
                                                DANIEL RIESS
 6                                              M. ANDREW ZEE
                                                Trial Attorneys
                                                U.S. Department of Justice
 7                                              Civil Division
                                                1100 L Street, NW
 8                                              Washington, D.C. 20005
                                                Telephone: (202) 353-3098
 9                                              Fax: (202) 616-8460
                                                Email: Daniel.Riess@usdoj.gov
                                                Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                            2

                Case 1:18-cv-00044 Document 80 Filed 08/18/20 Page 2 of 2
